Citation Nr: 1506540	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  13-05 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction (ED), claimed as secondary to service-connected fibromyalgia and/or chronic muscular low back strain with degenerative changes (back disability).

2.  Entitlement to a rating in excess of 40 percent for service-connected fibromyalgia, including entitlement to a rating in excess of 20 percent prior to February 21, 2012.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse
ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1986 to September 1992.

This appeal comes to the Board of Veterans' Appeals (Board) from rating decisions dated March 2011 and March 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The claims file includes additional VA treatment records that have not yet been initially considered by the AOJ.  However, while these records reflect the Veteran continues to seek treatment for his ED, they do not provide any nexus or etiology opinion.  Because these records are not relevant to the primary question on appeal, whether the Veteran's diagnosed ED is related to his active service or service-connected disabilities, as discussed below, the Board finds appellate consideration may proceed without any prejudice to the Veteran.  38 C.F.R. § 20.1304(c).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to an increased rating for service-connected fibromyalgia is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDING OF FACT

The Veteran's current erectile dysfunction did not begin during or was otherwise caused by his active duty service, including caused or aggravated by his service-connected fibromyalgia and back disability.


CONCLUSION OF LAW

The criteria for service connection for erectile dysfunction have not been met, including as secondary to service-connected fibromyalgia and back disability.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for ED.  In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran's service treatment records reflect he sought treatment related to his genitalia on a few occasions.  For example, in the summer of 1986 he sought treatment for a groin rash, and in November 1988 he sought treatment for penile lesions.  However, in seeking this treatment he did not make any complaints of symptoms of ED.  Additionally, at his June 1992 examination, shortly before his separation from active service, several disorders were noted, including depression, cough, stomach troubles, and back pain, however no indication of ED symptoms was included.  Therefore, service treatment records do not reflect the Veteran made any complaint of, or sought any treatment for, any symptoms of ED during his active duty service.

However, in this case, the Veteran has not alleged that his ED started during his active duty service, but instead he has consistently asserted that his ED is due to his service-connected fibromyalgia and back disability.  Secondary service connection may be granted for a disability which is proximately due to, or the result of, a service-connected disorder.  38 C.F.R. § 3.310(a). 

Post-service medical records reflect the Veteran has been diagnosed with ED since approximately 2006.  Accordingly, the presence of a current disability is established.

As a lay person, the Veteran is considered to be competent to report symptoms capable of lay observation, such as difficulty maintaining an erection.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, he lacks the medical training and expertise to provide a complex medical opinion relating his currently diagnosed ED to his service-connected fibromyalgia or back disability.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

In February 2012, the Veteran was provided with a VA examination.  The examiner reviewed the complete claims file, as well as personally interviewed and examined the Veteran.  The examiner indicated the Veteran had been diagnosed with ED since approximately 2006, and considered the Veteran's statements suggesting his ED was due to his fibromyalgia and/or back disability.  However, the examiner also noted the Veteran's "complicated" medical history of non-service connected prostate cancer, colon cancer, and hepatitis C, which included multiple surgeries and chemotherapy treatments.  The examiner reviewed all of the above and opined the Veteran's ED was less likely than not due to his fibromyalgia or back disability, and instead suggested it was more likely due to his non-service connected cancers and hepatitis C, with associated abnormal liver function.  Because the examiner provided a clear negative opinion and a complete rationale, the Board finds this report provides probative evidence against the Veteran's appeal.

The claims file does not include any other medical evidence linking the Veteran's current ED to his service-connected fibromyalgia or back disabilities.  During his July 2014 hearing, the Veteran stated his doctors have been unable to determine the cause of his ED, although he noted he did not have ED prior to his 2005 surgery for prostate cancer.  

Because the claims file does not include any competent evidence linking the Veteran's currently diagnosed ED to his service-connected fibromyalgia or back disability, the elements of secondary service connection have not been met.  His appeal is therefore denied.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter dated in January 2012, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  The letter also informed the Veteran how disability ratings and effective dates were established prior to initial adjudication.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records and post-service VA treatment records have been obtained, and the Veteran did not indicate he received any relevant private treatment.  

In July 2014, the Veteran was provided with a hearing before the undersigned Veterans Law Judge (VLJ) via videoconference.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation.  23 Vet. App. 488 (2010).  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the VLJ fully explained the issue on appeal.  The Veteran was assisted at the hearing by an accredited representative from the Veterans of Foreign Wars, and the VLJ and the representative asked questions regarding the nature and etiology of the Veteran's diagnosed ED, specifically regarding any relation to his service-connected fibromyalgia or back disability.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file, and specifically inquired as to any outstanding medical records.  No such pertinent evidence was identified by the Veteran or his representative.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Veteran was also provided with a VA examination, the report of which has been associated with the claims file.  The Board finds the VA examination was thorough and adequate, and provided a sound basis upon which to base a decision with regard to the Veteran's claim.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disability.  Furthermore, neither the Veteran nor his representative has voiced any issue with the adequacy of the examination.

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

Service connection for erectile dysfunction, claimed as secondary to service-connected fibromyalgia and back disability, is denied.


REMAND

In a March 2011 rating decision, the RO denied the Veteran's claim for a rating in excess of 20 percent for his service-connected fibromyalgia.  In January 2012, he filed a claim for entitlement to total disability based on individual unemployability (TDIU), which the RO treated to include a timely request to reconsider the Veteran's claim for an increased rating for his fibromyalgia.  In a March 2012 rating decision, the RO granted an increased 40 percent rating, the schedular maximum, for fibromyalgia effective January 2012.  The following month, the Veteran filed a timely notice of disagreement.  In May 2012, the RO issued an additional rating decision finding clear and unmistakable error in the effective date assigned in the March 2012 RD, and corrected the 40 percent rating grant as effective February 2012.  However, because the May 2012 RD did not constitute a full grant of all benefits sought on appeal, the Veteran's notice of disagreement is still pending.  Accordingly, remand is required for a statement of the case regarding this issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  This issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

Provide the Veteran with a statement of the case addressing his claim for an increased rating for his service-connected fibromyalgia.  The RO should also advise the Veteran that he must file a substantive appeal within 60 days.  If a timely substantive appeal is not filed, this claim should not be certified to the Board.  If appealed, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
MICHELLE L. KANE 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


